Citation Nr: 1732383	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  05-04 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a staged initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from March 25, 2003.

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

These matters come before the Board of Veterans' Appeals  (Board) on appeal from December 2002 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in  Pittsburgh, Pennsylvania.

In an October 2006 decision, the Board denied the Veteran's claims of entitlement to higher staged initial disability ratings for his PTSD, rated 30 percent prior to March 25, 2003, and 50 percent thereafter.  

The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a November 2008 Memorandum Decision, the Court affirmed that part of the Board's October 2006 decision which denied an initial rating in excess of 30 percent for the Veteran's PTSD prior to March 25, 2003, but vacated the Board's denial of a staged initial evaluation in excess of 50 percent for PTSD for the period from March 25, 2003, and remanded that claim to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a staged initial rating in excess of 50 percent for PTSD since March 25, 2003, as well as entitlement to a TDIU.  Regrettably, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

The record reflects that the Veteran has received regular treatment through the VA Pittsburgh Healthcare System in Pittsburgh, Pennsylvania, to include biweekly PTSD group therapy as well as individual therapy at the VA Pittsburgh Healthcare System facility on Highland Drive.  However, the record only contains VA treatment records dated through June 2013.  VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).  Therefore, the Board finds that the RO must associate with the record any and all outstanding VA treatment records.

In addition, the Veteran was last provided with a VA examination relevant to his service-connected PTSD in April 2010, over seven years ago.  A review of the record suggests that his PTSD symptomatology has changed since that time, as the Veteran has been placed on additional medications to treat his PTSD since 2010.  As such, the Board finds that the Veteran should be provided with a new VA examination to assess the current severity of his service-connected PTSD symptomatology.  See 38 C.F.R. § 3.159(c)(4)(i) (2015); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (indicating that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); Green v. Derwinski, 1 Vet. App. 121, 124   (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Additionally, the Board finds that the claim of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to a staged initial rating in excess of 50 percent for PTSD.  Specifically, the Veteran has asserted that he was unable to secure gainful employment due to his service-connected PTSD, diabetes mellitus, and neuropathy.  Thus, as the issue of entitlement to TDIU is intertwined with the issue of entitlement to a higher staged initial rating for PTSD, a remand is warranted for the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA treatment records from the VA Pittsburgh Healthcare System in Pittsburgh, Pennsylvania, to include all associated outpatient clinics, since June 2013, and associate these records with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his attorney must be notified of any inability to obtain the requested documents.

2.  Provide the Veteran with a VA mental health examination to determine the current severity of his service-connected PTSD.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided. 

The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his PTSD, including the frequency, duration, intensity, onset of any change in symptoms, and functional effects of symptoms.  All signs and symptoms of the Veteran's PTSD should be reported in detail in accordance with VA rating criteria.

The examiner is also asked to address the functional impact that the Veteran's service-connected PTSD has on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the examiner must not consider the Veteran's age or any non-service connected disability.

3.  After completing the above actions, and any additional development deemed necessary, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, then the Veteran and his attorney must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




